Citation Nr: 0902250	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-33 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthrosis of the distal interphalangeal joint with dorsal 
callous formation and slight hallux valgus deformity, status 
post fracture of the great left toe, evaluated as zero 
percent disabling prior to August 2, 2007 and as 10 percent 
disabling from October 1, 2007.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for elevated 
cholesterol.

4.  Entitlement to service connection for coronary artery 
disease requiring coronary artery bypass grafting, also 
claimed as sinus bradycardia and sinus arrhythmia with first 
degree AV block.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from October 1976 to March 
1977, with later service in the Army Reserves and 
corroborated active duty training in June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  The appealed rating decision in 
part denied a compensable evaluation for the service-
connected left great toe disorder.  Following surgery in 
August 2007, a temporary 100 percent evaluation was granted 
for the period from August 2, 2007 until October 1, 2007.  In 
an October 2008 rating decision, a 10 percent evaluation was 
assigned as of October 1, 2007.  Both the prior zero percent 
evaluation and the current 10 percent evaluation for this 
disability remain at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for coronary 
artery disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 2, 2007, the veteran's traumatic 
arthrosis of the distal interphalangeal joint with dorsal 
callous formation and slight hallux valgus deformity, status 
post fracture of the great left toe, was shown to be 
objectively painful, with evidence of arthritis.

2.  The veteran's traumatic arthrosis of the distal 
interphalangeal joint with dorsal callous formation and 
slight hallux valgus deformity, status post fracture of the 
great left toe, has not been shown to be more than moderately 
disabling.

3.  The veteran's currently diagnosed GERD is not 
etiologically related to service.

4.  Elevated cholesterol is not a disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, and no higher, 
for traumatic arthrosis of the distal interphalangeal joint 
with dorsal callous formation and slight hallux valgus 
deformity, status post fracture of the great left toe, prior 
to August 2, 2007 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5280, 5284 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthrosis of the distal interphalangeal joint 
with dorsal callous formation and slight hallux valgus 
deformity, status post fracture of the great left toe, have 
not been met for the period beginning on October 1, 2007.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5280, 5284 (2008).

3.  GERD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

4.  The claim for service connection for elevated cholesterol 
lacks legal merit.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left great toe disorder

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The RO has evaluated the veteran's disorder under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5280.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma and substantiated by x-ray findings is rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5003 also allows 
for evaluation in cases where there is an absence of 
limitation of motion.  With x-ray evidence of involvement of 
two or more major joins or two or more minor joint groups, a 
10 percent evaluation is warranted.  With x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent evaluation is assigned.  

Under Diagnostic Code 5280, a 10 percent evaluation - both 
the minimum and maximum evaluation available under this 
section - is warranted for unilateral hallux valgus that is 
either operated with resection of the metatarsal head, or 
severe if equivalent to amputation of the great toe.

For the period prior to August 2, 2007, consideration under 
38 C.F.R. § 4.59 is also warranted.  This section indicates 
that, with any form of arthritis, painful motion is an 
important factor of disability.  The facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints. 
Muscle spasm will greatly assist the identification.  
Moreover, the intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability, and it is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  See also DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.

In this case, prior to August 2, 2007, there is evidence of 
record of both pain on objective testing and arthritis.  The 
April 2005 VA feet examination revealed tenderness on the 
left great toe in the flexion-extension ranging on palpation, 
with some subjective tenderness on superficial palpation.  
While the examiner noted some inconsistency in the reporting 
of pain, the impressions included "DeLuca criteria is 
applied in this patient with the complaints of pain during 
examination."  The Board has also considered a private 
treatment record from June 2007; an examination on that date 
revealed joint stiffness and pain of the left great toe, and 
an x-ray revealed arthritis of the interphalangeal joint.  
These findings indicate an actually painful joint with 
arthritis, and, in view of 38 C.F.R. § 4.59, a minimum 
compensable evaluation of 10 percent is warranted prior to 
August 2, 2007.


As the 10 percent evaluation is the maximum available under 
Diagnostic Code 5280, the Board has further considered 
whether a higher evaluation is warranted under Diagnostic 
Code 5284.  This section contemplates ratings for moderate 
(10 percent), moderately severe (20 percent), and severe (30 
percent) foot injuries.

The Board finds, however, that the veteran's disability is no 
more than moderately disabling.  The January 2008 VA 
examination revealed tenderness, weakness, painful motion, 
muscle atrophy, and abnormal weight-bearing of the left foot, 
but there was no swelling, instability, hammertoes, pes 
cavus, malunion of the tarsal or metatarsal bones, or 
deformity.  While the disability was noted to prevent sports 
and to have severe effects on chores, exercise, recreation, 
and traveling, it had only a moderate effect on bathing, 
dressing, grooming, and driving and no effect on feeding or 
toileting.  Viewed as a whole, these symptoms and limitations 
are more consistent with a moderate disability than a 
moderately severe disability, thus not warranting an 
evaluation in excess of 10 percent.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
10 percent evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  The 
Board is fully aware that the veteran underwent 
interphalangeal joint fusion of the left great toe in August 
2007, and, as noted above, he was assigned a 100 percent 
temporary evaluation under 38 C.F.R. § 4.29 for the period 
from August 2, 2007 until October 1, 2007.  There is no 
indication of a need for repeat hospitalization for this 
disability.  Also, the veteran reported losing eight weeks of 
work on account of his disability during his January 2008 
examination; however, six of those weeks were from the post-
operative period addressed under 38 C.F.R. § 4.29, and the 
remaining time lost was for medical appointments for his 
foot.  The Board finds that such interference with employment 
has been fully contemplated by the assigned temporary total 
evaluation and by the underlying 10 percent evaluation.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the evidence supports a 10 percent evaluation for 
traumatic arthrosis of the distal interphalangeal joint with 
dorsal callous formation and slight hallux valgus deformity, 
status post fracture of the great left toe, for the period 
prior to August 2, 2007, and, to that extent, the appeal is 
granted.  There is no basis, however, for an evaluation in 
excess of 10 percent at any point during the appellate 
period, and, to that extent, the appeal is denied.  38 C.F.R. 
§§ 4.3, 4.7.

II.  Service connection claims

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

B.  GERD

The veteran's service medical records are entirely negative 
for either a GERD diagnosis or other upper gastrointestinal 
complaints.  


A private treatment record from April 1996 indicates that the 
veteran had complaints of pain starting in the left lower 
quadrant and moving to the epigastrium.  In November 2002, he 
was treated at a private facility for complaints of burning 
pain and nausea, and he was assessed with GERD in December 
2002.  A VA examination report from July 2003 indicates that 
he was taking Nexium.  Beginning in May 2004, the record 
indicates treatment specifically for GERD.  To date, however, 
none of the veteran's treatment providers has related this 
diagnosis to any incident of service.

To date, the RO has not given the veteran a VA examination or 
obtained an opinion as to the etiology of his claimed GERD.  
Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no evidence linking the veteran's claimed 
disorder to service and no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
veteran's claim is his lay opinion.  The veteran has not been 
shown to possess the requisite medical training, expertise, 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for GERD, and this 
claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

C.  Elevated cholesterol

Under 38 C.F.R. § 4.1, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  See also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that a symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  An 
elevated cholesterol level represents only a laboratory 
finding, and not an actual disability in and of itself for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).

Therefore, elevated cholesterol alone is not a "disability" 
for VA compensation benefits purposes.  Lacking legal merit, 
the claim for service connection for this disorder must be 
denied.  See generally Sabonis v. Brown, 6 Vet. App. 426 
(1994).  If, however, the veteran develops a disability that 
he believes is related to elevated cholesterol, he is free to 
file a claim for service connection for such disability.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims prior to the appealed rating decision, in 
September 2004 and March 2005.  In January 2008, the veteran 
was notified that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the recent decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the March 2005 notice 
letter was in substantial compliance with the first and 
fourth requirements of Vazquez-Flores to the extent that the 
veteran was notified that he needed to submit evidence of 
worsening that could include specific medical and laboratory 
evidence, as well as lay evidence from other individuals who 
could describe from their knowledge and personal observations 
in what manner his disabilities had worsened.  The Board is 
aware that the letter did not provide the type of 
notification set forth in the second and third requirements 
of Vazquez-Flores.  As such, the veteran has received 
inadequate notice, and the Board must proceed with an 
analysis of whether this error prejudiced him.  See Sanders 
v. Nicholson, 487 F.3d at 889.

In this regard, the Board notes that in Vazquez-Flores the 
Court indicated that consideration was warranted for whether 
there existed subsequent VA action that served to render any 
pre-adjudicatory notice error non-prejudicial.  Id. at 46-47.  
In the present case, in fact, the veteran was provided with 
the criteria of Diagnostic Codes 5003, 5010, and 5280 in the 
August 2006 Statement of the Case.  Diagnostic Codes 5003 and 
5280 were also described in a June 2008 letter.  By 
incorporating the applicable rating criteria, the RO 
indicated to the veteran what specific findings were required 
for a higher rating.  The claim was later readjudicated in 
both a rating decision and a Supplemental Statement of the 
Case in October 2008.  Moreover, the veteran was provided an 
opportunity to respond within a reasonable time period 
following readjudication.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's records of reported private treatment 
have been obtained.  Additionally, he was afforded two VA 
examinations addressing his left great toe disorder.  For 
reasons described above, an examination is not "necessary" 
under 38 U.S.C.A. § 5103A(d) in conjunction with the GERD 
claim, and the claim for service connection for elevated 
cholesterol is being denied on the basis of the lack of legal 
merit.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to a 10 percent evaluation for traumatic 
arthrosis of the distal interphalangeal joint with dorsal 
callous formation and slight hallux valgus deformity, status 
post fracture of the great left toe, is granted for the 
period prior to August 2, 2007, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthrosis of the distal interphalangeal joint with 
dorsal callous formation and slight hallux valgus deformity, 
status post fracture of the great left toe, is denied for the 
period beginning on October 1, 2007.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for elevated cholesterol is 
denied.




REMAND

In regard to the claim for service connection for coronary 
artery disease requiring coronary artery bypass grafting, 
also claimed as sinus bradycardia and sinus arrhythmia with 
first degree AV block, the veteran has attributed this 
disorder to multiple incidents of service.  In a June 2004 
statement, he expressed concern over the levels of 
cholesterol, fats, and sodium in the food from service.  In a 
March 2005 statement, he listed his multiple in-service jobs 
and reported that his doctors had told him that stress from 
his jobs could have been related to his problem.

A review of the veteran's service medical records indicates 
that he underwent an EKG in January 1998, with a findings of 
sinus bradycardia, sinus arrhythmia, and first degree AV 
block noted in the EKG report.  It is not clear whether the 
veteran underwent this treatment during a period of active 
duty for training in the Army Reserve, however, and efforts 
should be made to corroborate his active duty training dates 
prior to further action on this claim.  See 38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  

If, and only if, service department records corroborate that 
the January 1998 EKG was performed during a period of 
activity for training, a VA cardiovascular examination should 
be conducted to more fully ascertain the nature and etiology 
of the veteran's claimed disorder.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Efforts should be made through the 
service department to ascertain the 
veteran's dates of training (active and 
inactive duty) in the Army Reserve.  
Specifically, attention should be focused 
on whether the veteran participated in 
active duty training in January 1998, the 
time frame of the aforementioned EKG.  
All documentation associated with these 
efforts should be added to the claims 
file.

If it is corroborated that the veteran 
was on active duty training at the time 
of the January 1998 EKG, the development 
requested in paragraph 2 will need to be 
accomplished.  If, however, active duty 
training from January 1998 cannot be 
corroborated, the development requested 
in paragraph 2 is not required, and the 
claim can be readjudicated at that point.

2.  If, and only if, it is corroborated 
that the veteran was on active duty 
training at the time of the January 1998 
EKG, he should be afforded a VA 
cardiovascular examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
disorder.  The veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
disorder.  The examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is etiologically 
related to the EKG findings from January 
1998.  

If the opinion is unfavorable to the 
veteran, the examiner must provide a 
complete rationale for the opinion, as 
"[i]t is the factually accurate, fully 
articulated, sound reasoning for the 
conclusion, not the mere fact that the 
claims file was reviewed, that 
contributes probative value to a medical 
opinion."  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

3.  After completion of the above 
development, the veteran's claim for 
service connection for coronary artery 
disease requiring coronary artery bypass 
grafting, also claimed as sinus 
bradycardia and sinus arrhythmia with 
first degree AV block, should be 
readjudicated.  If the determination 
remains adverse to the veteran, he should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


